UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2274



BETELEHEM BALCHA,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-089-317)


Submitted:   October 11, 2006              Decided:   December 4, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Mark B. Stern, Alisa B. Klein,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Betelehem Balcha, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    affirming,   without    opinion,     the   immigration

judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

           In   her    petition   for    review,   Balcha   challenges    the

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”           INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).      We have reviewed the evidence of record

and conclude that Balcha fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that she

seeks.

           Additionally, we uphold the denial of Balcha’s request

for withholding of removal.         “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”            Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Balcha fails to show that




                                    - 2 -
she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

           We also find that substantial evidence supports the

finding that Balcha fails to meet the standard for relief under the

Convention Against Torture.           To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2006).               We find that Balcha failed to

make the requisite showing before the immigration court.

           Finally, to the extent that Balcha claims that the

Board’s use of the summary affirmance procedure as set forth at

8 C.F.R. § 1003.1(e)(4) (2006) violated her rights under the Due

Process Clause, we find that this claim is squarely foreclosed by

our decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272 (4th

Cir.   2004).        We   further     find    that    summary    affirmance     was

appropriate     in    this     case   under     the   factors     set   forth   in

§ 1003.1(e)(4).

           Accordingly, we deny the petition for review.                 Balcha’s

motion for stay of removal is denied as moot.                   We dispense with

oral   argument      because    the   facts     and   legal     contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 PETITION DENIED


                                       - 3 -